Order entered December 7, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01478-CV

                          IN RE JIMMY DEWAYNE HILL, Relator

                 Original Proceeding from the 363rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F-0953582-W

                                            ORDER
                            Before Justices Lang, Fillmore and Brown

       Before the Court is relator’s petition for writ of mandamus. The Court requests that real

party in interest and respondent file their responses to the petition, if any, on or before December

17, 2015.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE